Citation Nr: 0733375	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left eye problems.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied service connection 
for bilateral hearing loss, tinnitus and eye problems.  In 
January 2005, the veteran filed a notice of disagreement with 
the denials of service connection.  During the pendency of 
the appeal, an October 2005 rating decision granted service 
connection for right ear hearing loss, with an initial 
noncompensable evaluation and also granted service connection 
for tinnitus, assigning a 10 percent rating.  The veteran 
perfected an appeal with respect to the initial rating 
assigned for right ear hearing loss.

In July 2007, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In October 
2007, the Board granted this motion.

The issue of entitlement to an initial compensable evaluation 
for right ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
incurred left ear hearing loss during active duty.  

2.  The competent medical evidence shows that the veteran's 
current left eye problems were not incurred during or 
aggravated by active duty.  




CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Service connection for left eye problems is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
of, or "immediately after," the VA's receipt of a complete or 
substantially complete application for VA- administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the completely favorable disposition of 
veteran's claim for service connection for left ear hearing 
loss, in the event any VCAA noncompliance occurred, the Board 
observes that it did not result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the veteran's claim for service connection 
for left eye problems, the RO mailed him a letter in November 
2004 (prior to the initial adjudication of the veteran's 
claim) that provided the notice required under the VCAA and 
the implementing regulation.  The RO notified the veteran of 
its duty to assist him in obtaining pertinent evidence and 
medical records to support the veteran's claim as well as 
requested that the veteran submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  The Board notes 
that the veteran was provided additional VCAA notice by 
November 2006 correspondence.  The November 2006 
correspondence also provided Dingess notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought. Although this notice was not timely, 
the veteran is not prejudiced.  In this respect, the Board 
denies the claim of service connection for a left eye 
disability below.  Thus, no disability rating or effective 
date will be assigned pertaining to this issue.

The record reflects that the veteran's available service 
medical records and VA medical records have been obtained.  
The veteran has not indicated that there are additional post 
service medical records which need to be obtained.  VA need 
not conduct an examination because the information and 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Left ear hearing loss

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002);  38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran has offered contentions in correspondence dated 
in October 2005, December 2006, March 2007, and June 2007.  
Together, he contends that his left ear hearing loss is a 
result of exposure to jet engines over a four-year period 
while serving as a guard at an Air Force base.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hearing loss.  The report of the veteran's October 1954 
separation medical examination provides that whispered voice 
test showed his hearing to be 15/15.  There were no defects 
or diagnoses noted and the veteran denied any significant or 
interval history other than pertussis as a child, mumps at 
age 17 and sea sickness.  

A May 1992 VA hospitalization discharge report provides that 
the veteran underwent a subtotal resection of a left glomus 
intrajugular fossa tumor and placement of a left gold weight 
in the left eyelid.  A September 1999 ENT consultation 
request notes that the veteran had had ectropion and facial 
nerve paresis on the left.  

A June 2004 VA outpatient consultation provides an impression 
of unspecified moderate mixed hearing loss.  A July 2004 
addendum provides that it was at least as likely as not that 
the hearing loss was service-connected.  

This opinion offers some limited support for the veteran's 
claim.  Although it does not refer to any findings in the 
medical record or provide any explanation, it was offered by 
a medical care provider.  

The report of a May 2005 VA examination provides that there 
were no medical records or claims file to review.  There was 
an audiology file to review, the pertinent points of which 
the examiner noted in her report.  The veteran reported noise 
exposure without hearing protection prior to service on a 
farm, during service for four years as guard of jet aircraft, 
and after service at an automobile factory.  In her 
diagnosis, the examiner observed that the veteran's left ear 
canal was surgically closed and could not be evaluated.  A 
tympanometry could not be performed, ipsilateral reflexes 
could not be evaluated, and word recognition performance 
could not be evaluated.

The examiner stated that as there was no claims file for 
review and no information regarding enlistment and separation 
hearing levels, it was not possible to render an opinion 
whether there was evidence to support a previous rationale of 
etiology of hearing loss.  It was certainly obvious that the 
veteran's "profound" left ear hearing loss was secondary to 
his tumor surgery in 1995 (sic).  

In a July 2005 addendum, the examiner observed that it was at 
least as likely as not that the veteran's unspecified hearing 
loss and tinnitus were "initially" caused by his military 
noise exposure to jet engines.  The veteran's "profound" 
left ear hearing loss was documented as secondary to the 
surgical removal of a tumor in 1995 (sic).  The examiner 
referred to the veteran's entrance and separation whispered 
voice hearing tests and observed that they were not frequency 
specific.  Further, acoustic trauma from exposure to jet 
engines without ear protection was loud enough to cause a 
noise-induced hearing loss.  

The Board finds that these VA reports support a grant of 
service connection for left ear hearing loss.  The July 2005 
addendum opinion makes no distinction between the veteran's 
initial right ear and left ear hearing loss when it links the 
unspecified hearing loss and tinnitus to his military noise 
exposure.  Taken together, however, the May 2005 report and 
July 2005 addendum do distinguish between the initial left 
ear hearing loss (which the Board has no reason to doubt was 
any different than the veteran's tinnitus and right ear 
hearing loss, for which service-connection has been granted, 
based on the July 2005 addendum) and his subsequent profound 
left ear hearing loss, due to post-service surgery.  

While there is evidence showing that the veteran has left ear 
hearing loss due to postservice events, there is also 
evidence showing that noise exposure in service caused left 
ear hearing loss.  In light of the foregoing, the Board finds 
that it is at least as likely as not that the veteran's left 
ear hearing loss was incurred during active duty.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left eye problem

The veteran has not offered detailed contentions with respect 
to this claim for service connection for left eye problems.

The veteran's service medical records show that in September 
1953 he complained of an irritated left eye, and was treated 
with boric acid ophthalmogic ointment and an eye patch.  The 
report of the veteran's October 1954 separation medical 
examination provides that ohthalmoscopic evaluation was 
clinically normal.  There were no defects or diagnoses noted 
and the veteran denied any significant or interval history 
other than pertussis as a child, mumps at age 17 and sea 
sickness.  

Overall, the veteran's service medical records are evidence 
against the veteran's claim for service connection for an eye 
problem.  They show that he had no eye or visual complaints, 
symptoms, findings or diagnoses at any time after September 
1953, including at separation.  

A May 1992 VA hospitalization discharge report provides that 
the veteran underwent a subtotal resection of a left glomus 
intrajugular fossa tumor and placement of a left gold weight 
in the left eyelid.  A September 1999 ENT consultation 
request notes that the veteran had had ectropion and facial 
nerve paresis on the left.

Left eye problems were not shown until the veteran's 1992 
surgery, several decades after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records dated in September 2005 and September 
2006 note the veteran's 1992 surgery as well as current 
cataracts OU and refractive errors.  VA treatment records 
dated in January 2007 reflect that the veteran underwent left 
eye cataract extraction.  A March 2007 VA treatment report 
refers to the veteran's 1992 partial tarsorraphy and the fact 
that a weight was placed in the veteran's left eyelid.  The 
current diagnosis was PCO OS (posterior capsular opacity of 
the left eye).  

These VA treatment records do not support the veteran's 
claim.  They do not relate the veteran's 2006 diagnoses and 
2007 cataract extraction to the veteran's service.  Rather, 
they identify the veteran's post-service 1992 surgery as the 
only significant medical history.

In sum, there is no objective medical evidence etiologically 
linking any of the veteran's eye complaints, symptoms, 
findings or diagnoses to his active military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a layman, the 
veteran, himself, is not qualified to provide a competent 
medical opinion etiologically linking any current eye 
complaints, symptoms, findings or diagnoses to service or any 
incident therein, which ended many years ago.  Id.  And 
unfortunately, there is no objective medical evidence on 
record establishing this necessary link even though such 
evidence was requested from the veteran by VA letter dated in 
November 2004.  However, the veteran has failed to respond to 
the RO's request for evidence to support his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, for all the foregoing reasons, service connection 
must be denied for left eye problems.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for left eye problems is denied.


REMAND

A preliminary review of the record discloses that in a 
January 2006 correspondence, the veteran asserted that his 
service-connected right ear hearing loss had gotten worse 
since his last VA examination.  The veteran's wife also 
submitted a statement to the effect that the veteran's 
hearing loss had worsened.  The Board observes that the 
veteran was not provided a subsequent VA examination.  The 
Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   As the 
Board has granted service connection for left ear hearing 
loss, the examination should include an evaluation of both 
ears.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination with 
audiometric studies, to determine the 
current severity of his bilateral 
hearing loss. Specifically, these 
studies should include a puretone 
audiometry test at the frequencies of 
1000, 2000, 3000, and 4000 Hertz and a 
controlled speech discrimination test 
(Maryland CNC). The veteran's claims 
file should be made available for the 
examiner's review.

2.  Then, readjudicate the veteran's 
claim for an initial compensable 
evaluation for right ear hearing loss.  
If the decision is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


